96 N.Y.2d 935 (2001)
In the Matter of ARTHUR M. WISEHART (Admitted as ARTHUR MCKEE WISEHART), an Attorney, Appellant.
DEPARTMENTAL DISCIPLINARY COMMITTEE FOR THE FIRST JUDICIAL DEPARTMENT, Respondent.
Court of Appeals of the State of New York.
Submitted July 23, 2001.
Decided September 20, 2001.
On the Court's own motion, appeal, insofar as taken from the Appellate Division order of suspension, dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (see, CPLR 5601); insofar as taken from the order of an individual justice *936 of the Appellate Division, dismissed, without costs, upon the ground that no appeal lies from such order (see, NY Const, art VI, § 3 [b]; CPLR 5601); insofar as taken from the Appellate Division order denying leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the order of an individual justice of the Appellate Division, dismissed upon the ground that no appeal lies from such order (see, NY Const, art VI, § 3 [b]; CPLR 5602); insofar as it seeks leave to appeal from the Appellate Division order denying leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Chief Judge KAYE and Judge CIPARICK taking no part.